Citation Nr: 0113858	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-22 116	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether a timely notice of disagreement has been filed with 
respect to a claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1988.  He died in January 1994; the appellant is his son.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating action of the Houston, 
Texas Regional Office of the Department of Veterans Affairs 
(VA).  

The case was most recently certified to the Board by the 
Wilmington, Delaware Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was notified on April 11, 1997 of an April 
1997 rating action which denied his claim of service 
connection for the cause of the veteran's death.  

2.  The appellant's notice of disagreement (NOD) as to the 
April 1997 decision was received in December 1998.  

3.  A notice of disagreement as to the claim of entitlement 
to service connection for the cause of the veteran's death 
was not timely filed, and the appeal was not perfected.  


CONCLUSION OF LAW

A timely notice of disagreement regarding the issue of 
entitlement to service connection for the cause of the 
veteran's death was not filed, and the Board lacks 
jurisdiction to consider that issue.  38 U.S.C.A. §§ 7104, 
7105(b)(1), 7108 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for the cause of the veteran's death.  
38 U.S.C.A. § 7104.  Specifically, it must be determined 
whether the appellant filed a timely notice of disagreement 
(NOD) with regard to his claim.  

In January 1994, the veteran's widow filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits.  In 
March 1994, the RO in San Diego, California denied that 
claim. 

The appellant, the veteran's son, filed his claim for DIC 
benefits in November 1996.  In April 1997, the RO denied the 
claim and notified the appellant, incorrectly, that he had 
not submitted new and material evidence sufficient to reopen 
the previously denied claim.  Notice of the decision included 
notice to the appellant of his appellate rights.  

In October 1997, the appellant's mother, who was also the 
veteran's ex-spouse, attempted to "reopen" the previously 
denied claim on behalf of her children, one of whom is the 
appellant in this case.  In a January 1998 decision, the 
Wilmington, Delaware RO denied the claim of service 
connection of the cause of the veteran's death and the 
appellant was notified of that decision in February 1998.

The appellant's mother submitted a NOD in June 1998 and the 
RO furnished a statement of the case (SOC) to her in July 
1998.  In December 1998, the appellant's mother submitted a 
letter which the RO originally characterized as a Substantive 
Appeal.  In a December 1998 letter to the appellant's mother, 
however, the RO acknowledged that it had acted improperly in 
accepting her October 1997 statement as an attempt to reopen 
a claim on behalf of her children.  The RO noted the she was 
not the veteran's surviving spouse as she had been divorced 
from the veteran at the time of his death.  In addition, the 
RO indicated that it should have informed her that because 
both of her children are over the age of 18, they must file a 
claim themselves.  The RO further indicated that either of 
the children could file a formal NOD to the letters of 
February 6, 1998 by February 6, 1999, or could formally 
reopen the claim by submitting a signed statement requesting 
that evidence submitted by their mother in December 1998 be 
considered new and material.  

The appellant submitted a NOD in December 1998 and submitted 
additional evidence later that month.  

In a January 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  A SOC on the issue of service connection for cause of 
death was furnished to the appellant in January 1999.  

In a May 1999 statement, the appellant's mother reported that 
he had been injured in an accident in January 1999 and was 
thus unable to respond to the January 1999 SOC within the 
appropriate time period.  

In July 1999, the RO received a VA Form 21-22 executed by the 
appellant, appointing The American Legion as his 
representative.  

The appellant submitted an unsigned VA Form 9 in July 1999.  
A signed form was received from him at the RO in November 
1999.  

In March 2001, a letter was sent by the Board to the 
appellant and his accredited representative regarding the 
timeliness of his NOD as to the issue of service connection 
for the cause of the veteran's death.  He was provided 60 
days from the date of the letter to present additional 
evidence, written or oral argument on the question of 
timeliness of the NOD.  No response was received.  

II.  Analysis

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case has been provided, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2000).  A written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  38 C.F.R. § 20.201.

A NOD may be filed by a claimant personally, or by his 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such NOD.  38 C.F.R. § 20.301.  

Except in the case of simultaneously contested claims, a 
claimant, or his representative, must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him.  Otherwise, that determination will 
become final.  38 C.F.R. § 20.302.

An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, or other authorized person.  38 C.F.R. § 20.600.  
Any competent person may be recognized as a representative 
for a particular claim.  The designation of an individual to 
act as an appellant's representative may be made by executing 
a VA Form 22a, "Appointment of Attorney or Agency as 
Claimant's representative," or by a written document signed 
by both the appellant and the individual representative, 
which meets specific requirements regarding designation set 
out in 38 C.F.R. § 20.605(c).  

In this case, the RO provided notice of the decision denying 
service connection for the cause of the veteran's death to 
the appellant on April 11, 1997.  He submitted a NOD with 
regard to that claim in December 1998.  The time limit that 
governed filing a timely NOD was within one year of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Thus, to be considered timely, a NOD would have to 
have been filed by the appellant by April 11, 1998.  There 
was no correspondence received from the appellant within that 
time period.  Even assuming arguendo that the statement 
received from the appellant's mother in October 1997 could 
serve as a NOD to the April 1997 determination, there is no 
evidence that she was acting in a capacity as the appellant's 
representative.  There is no documentation in the record 
which meets the requirements for designating the appellant's 
mother as his individual representative.  38 C.F.R. § 20.605.  
Therefore, a timely NOD regarding the issue of service 
connection for the cause of the veteran's death was not 
filed, and the Board is without jurisdiction to adjudicate 
that claim.  

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99; 64 Fed. Reg. 52376 (1999).  In this case, 
the appellant was informed of the Board's intent to consider 
the jurisdictional question in the March 2001 letter.  As 
such, the Board finds that he was afforded appropriate 
procedural protections to assure adequate notice and chance 
to be heard on that aspect of the claim.  


ORDER

The appellant's appeal regarding the issue of entitlement to 
service connection for the cause of the veteran's death was 
not appealed in a timely manner, and the claim is dismissed 
for lack of jurisdiction. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

